Thompson, J.
delivered the opinion of the court. We think the plaintiffs are not entitled to a recovery. The instructions to the master were, to dispose of the wine immediately if he could obtain a given sum, and to remit the proceeds to Stephen Kingston, of Philadelphia; otherwise to leave it with Prager & Co. for disposal, under the same limited orders as to price and remitting. By the postscript of the letter to Prager & Co. according to the reasonable interpretation thereof, the plaintiffs gave the master some discretionary powers. On his arrival at Calcutta, he could find no market for the wine, and the house of Prager & Co. had failed. Under these circumstances we think it would have been a gross abuse in him to have delivered the wine into the hands of those bankrupts. He, therefore, as every prudent man would have done, intrusted the cargo to the care and management of another house, of established credit, receiving considerable advances upon it. No sale could be made agreeably to the plaintiffs’ instructions. The best and most advantageous disposition of it that could have been made, was that which actually was made. The proceeds of the wine, so far as they were received by the master, together with the receipt from the house in whose charge he left it, have been duly transmitted, where all the proceeds were ordered to be remitted, to Mr. Kingston. The defendant appears to have acted in good faith, and within the spirit and good sense of his instructions. Where no fraud is chargeable on an agent, his conduct ought to receive a liberal and favorable construction. The opinion of the court, therefore, is, that the defendant ought to have judgment.
Judgment for the defendant.